Citation Nr: 1637835	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  10-39 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1970 to October 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, CA, which in part, denied entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus.  

In December 2015, the Board remanded the claim to the RO for further development.  For the reasons discussed below, the Board finds that there has not been substantial compliance with the development sought as part of the December 2015 remand.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


FINDING OF FACT

Erectile dysfunction did not have its clinical onset in service and is not otherwise related to active duty; it was not caused or made worse by service-connected disability.


CONCLUSION OF LAW

Erectile dysfunction was not incurred or aggravated in service, and is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014). 

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA's duty to notify has been satisfied through a notice letter dated in June 2007, which fully addressed all notice elements.  VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with the claims file.  All post-service treatment records and reports identified by the Veteran related to the claim decided herein have also been obtained. 

The Veteran was afforded multiple VA examinations to explore the nature and etiology of any erectile dysfunction disability.  The VA examiners' explained that the Veteran's current erectile dysfunction disability is not related to active duty or is the disability proximately due to or caused by service-connected diabetes mellitus.  The Board considers the examination reports adequate for adjudication purposes for the service connection issue being decided on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Finally, the Board notes that substantial compliance with the past remand instructions has been achieved.  See Stegall, 11 Vet. App. 268.  Indeed, the AOJ obtained a January 2016 VA examination (with a February 2016 addendum opinion).  The January 2016 VA examination (with February 2016 addendum opinion) considered with the March 2007 and October 2007 VA examinations, notes the history of treatment, the Veteran's pertinent symptoms as described by him, and current symptoms present during examination and, as discussed below, contained an opinion that was supported by a rationale.  The January 2016 and 

February 2016 medical opinions were therefore adequate and complied with the Board's remand instructions.  The Board will therefore proceed to the merits of the claim for service connection for erectile dysfunction.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Merits

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. 
§ 3.303. 

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Any disability that is proximately due to or the result of a service-connected disease or injury is considered service connected, and when thus established, this secondary condition is considered a part of the original condition.  38 C.F.R. § 3.310(a).  Additionally, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).

While medical evidence is generally required to establish a medical diagnosis or to address other medical questions, lay statements may serve to support claims by substantiating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence is potentially competent to establish the presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (in some cases, lay evidence will be competent and credible evidence of etiology).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran seeks direct service connection for erectile dysfunction.  As an alternative, he also contends that erectile dysfunction is attributable to service connected diabetes mellitus.  

The Veteran's service medical records to include his entry and separation examination reports are negative for any symptoms of, treatment for, or diagnosis of erectile dysfunction.  Thus, the Veteran's service medical records do not provide probative evidence in support of his claim for entitlement to direct service connection. 

VA treatment records dated from August 2011 to January 2013, show that the Veteran is prescribed medication to treat erectile dysfunction.  See Central California Healthcare System treatment records on VVA.

A November 2005 private treatment record from Kaiser Permanente reflects the Veteran presented with complaints of difficulty maintaining an erection.  

On VA examination in March 2007 and November 2007 to determine the nature and etiology of erectile dysfunction, the examiners noted a 2005 diagnosis of erectile dysfunction and determined that the condition was not caused by service-connected diabetes mellitus.  In so finding, the March 2007 and November 2007 VA examiners noted that the Veteran's erectile dysfunction was diagnosed prior to the diagnosis of diabetes mellitus, with normal creatinine values and therefore was not related to the condition.  The October 2007 VA examiner noted that while it is common that individuals with diabetes mellitus can develop erectile dysfunction, he had not responded to typical treatments such as PD5-inhibiting medications.  Given that the Veteran was diagnosed with erectile dysfunction many years prior to the development of diabetes mellitus, and also considering that creatinine levels were normal during this time, erectile dysfunction was determined to be unrelated to diabetes mellitus.
On examination in January 2016 (with February 16, 2016 addendum opinion), it was opined that the Veteran's erectile dysfunction was neither caused or aggravated by active duty service and was not caused or aggravated by the Veteran's service connected diabetes mellitus.  It was noted that erectile dysfunction was present prior to the diagnosis of diabetes mellitus, had not undergone an increase in severity since the diagnosis of diabetes mellitus and was related to hypogonadism and caused by inadequate testosterone, which were in no way related to service.  See February 2016 VA Addendum Opinion located in VVA.

Based on the foregoing, the Board finds that erectile dysfunction is not related to service or a service-connected disability.  The Board finds persuasive the medical opinions that have determined that erectile dysfunction is due to other factors.  

Furthermore, based on the foregoing, the Board also finds that erectile dysfunction is not proximately due to or the result of service-connected diabetes mellitus.  The March 2007, October 2007, and January 2016 (with February 2016 addendum opinion) VA medical opinions regarding the etiology of the Veteran's erectile dysfunction is against his claim.  The examiners reviewed the overall clinical data and concluded that the Veteran's erectile dysfunction was less likely as not incurred in or caused by his service-connected diabetes mellitus.  Moreover, the January 2016 VA examiner indicated that the Veteran's erectile dysfunction was instead caused by hypogonadism, occurred prior to diabetes mellitus, and was caused by inadequate testosterone.  The VA examiners opinions are entitled to significant probative weight because the examiners explained the reasons for their conclusions based on an accurate and comprehensive review of the relevant evidence of record, including the Veteran's lay statements.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Veteran asserts that there is a relationship between his service-connected diabetes mellitus and his erectile dysfunction.  The Veteran's statements with respect to his symptoms of his conditions are considered to be competent evidence within his personal experience.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  As indicated in the October 2007 VA examination report, the condition of erectile dysfunction as a result of diabetes mellitus is plausible, therefore, the Veteran's claim to that effect has some tendency to establish that current erectile dysfunction is proximately due to the Veteran's service connected diabetes mellitus.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the VA examination reports more probative than the Veteran's statements.  The examiners are medical professionals and were able to review the overall record, including the Veteran's history and opinions.  The Veteran has not provided any rationale for disputing the medical experts' opinions.  His unsupported conclusions are less probative than the clinical evidence.  Consequently, the preponderance of the evidence is against the claim.  Erectile dysfunction did not begin during service, is not otherwise traceable to military service, and is not the result of service-connected disability.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable and service connection on a direct and secondary basis is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus is denied.



____________________________________________
THOMAS J. DANNHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


